COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS
                                  §

EDUARDO FUENTES Y.,               §          No. 08-20-00093-CV
INDIVIDUALLY, AND
DERIVATIVELY ON BEHALF OF FOX     §              Appeal from the
HOLDING COMPANY, AND
DERIVATIVELY ON BEHALF OF         §        County Court at Law No. 7
TEXAS INTERNATIONAL GAS & OIL
COMPANY, AND DERIVATIVELY ON      §        of El Paso County, Texas
BEHALF OF CENTRO
ADMINISTRATIVO F-SIETE, S.A. DE   §          (TC# 2016DCV0781)
C.V., AND DERIVATIVELY ON
BEHALF OF COMPLEJO INDUSTRIAL     §
FUENTES, S.A. DE C.V.,
                                  §
               Appellants,
                                  §
v.
                                  §
CESAR FUENTES, INDIVIDUALLY
AND DERIVATIVELY ON BEHALF OF     §
TEXAS INTERNATIONAL GAS & OIL
COMPANY, FOX HOLDING              §
COMPANY, ROSA YAMEL FUENTES
Y., INDIVIDUALLY AND AS           §
INDEPENDENT EXECUTRIX OF THE
ESTATE OF ROSA MAGALI FUENTES     §
YANAR A/K/A ROSA MAGALI
FUENTES YANAR, CENTRO             §
ADMINISTRATIVO F-SIETE, S.A. DE
                                  §
C.V., AND COMPLEJO INDUSTRIAL
FUENTES, S.A. DE C.V.,
                                  §
                Appellees.
                                  §



                                  1
                                          ORDER


       The Court GRANTS Appellee Rosa Y. Fuentes’ third motion for extension of time within

which to file the brief until March 30, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Noemi V. Lopez, the Appellee’s attorney, prepare the

Appellee’s Brief and forward the same to this Court on or before March 30, 2021.

       IT IS SO ORDERED this 10th day of March, 2020.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2